DETAILED ACTION
1.	This office action is a response to amendments submitted on 02/09/2021. 
2.	Applicant's arguments filed on 02/09/2021 with respect to the claims have been considered but they are moot in view of the new amendments and the new ground of rejection.
3. 	Claims 1-6 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Welchko et al. (US 20060164028 A1) in view of NAKAI (US 20140152205 A1).
In regards to claim 1, shows (Figs. 1A/1B, 3A/3B and 5-6) a motor system, comprising: 
a first inverter (100)which converts direct current power from a first power supply (16) into alternating current power, having PWM mode (PWM signal, pars. 23-24), a second inverter (200) which converts direct current power from a second power supply (18) into alternating current power, having PWM mode (PWM signal, pars. 23-24), 
a motor having a plurality of phase coils (22), the first inverter (100) is connected to one end of each of the phase coils of the motor (20) and the second inverter (200) is connected to the other end of each of the phase coils of the motor (20), the motor which is driven by the alternating current power from the first inverter (100) and the alternating current power from the second inverter (200); and 

wherein the first inverter voltage vector includes an excitation voltage command and a torque voltage command associated with an output from the first inverter, and the second inverter voltage vector includes an excitation voltage command and a torque voltage command associated with an output from the second inverter (see pars. 23, 30, 32, 36-37, 40, 43, 45 and voltage/torque vectors Vdq shown in Figs. 3A/3B and 5-6).
Welchko does not explicitly discloses the first and second inverter to have an overmodulation mode, and square wave mode as modes of operation.
However, controlling inverters on different modes is well-known in the art.
As evidence of the fact above, NAKAI further discloses and shows (Figs. 2-5, 17, 19-20) a motor control system (i.e. 151) to control an inverter (12) in PWM mode, overmodulation mode, or square wave mode as modes of operation (see Fig. 3, pars. 7,10,17, 50, 66-79).
Thus, given the teaching of NAKAI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KURAMITSU to further multimode control to each of the inverters in order to control the motor in different rotation ranges such as low, middle and high rotation range, as a result, the power loss in the motor when the square wave control is performed is greater than the power loss in the motor 
In regards to claim 2, NAKAI further discloses and shows (Figs. 2-5, 17, 19-20) configured to limit the inverter voltage in magnitude to a predetermined value or less to limit a mode of operation of a target inverter (see pars. 66, 68,157, 241).
In regards to claim 3, NAKAI further discloses and shows (Figs. 2-5,17,19-20) wherein, when noise is generated, the control unit configured to limit one of the first inverter voltage vector and the second inverter vector in magnitude to a predetermined value or less to limit a mode of operation of a target inverter to PWM mode (pars. 7,11,13,15, 97,134-135).
In regards to claim 5, NAKAI further discloses and shows (Figs. 2-5,17,19-20) wherein, when the voltage vector changing greatly, the control unit configured to limit one of the first inverter voltage vector and the second inverter voltage vector in magnitude to a predetermined value or less to limit a mode of operation of a target inverter to PWM mode (see pars. 66, 68,157, 241).
In regards to claim 6, NAKAI further discloses and shows (Figs. 2-5,17,19-20) when one of the first inverter and the second inverter is at a high temperature, the control unit configured to limit an inverter voltage vector of a high- temperature inverter in magnitude to a predetermined value or more to limit a mode of operation of a target inverter to overmodulation mode or square wave mode (pars. 68, 89, 124, 132, 233).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Welchko et al. (US 20060164028 A1) in view of NAKAI (US 20140152205 A1) and further in view of KURAMITSU et al. (US 20190260324 A1).
In regards to claim 4, Welchko as modified by NAKAI does not explicitly discloses wherein, when the motor is at a high temperature, the control unit configured to limit one of the first inverter voltage vector and the second inverter voltage vector in magnitude to a predetermined value or less to limit a mode of operation of a target inverter to PWM mode.
	However, KURAMITSU shows a motor system (Figs. 2, 8-10, 12, 14-15, 17, 19, 22, 27) wherein, when the motor is at a high temperature, the control unit configured to limit one of the first inverter voltage vector and the second inverter voltage vector in magnitude to a predetermined value or less to limit a mode of operation of a target inverter to PWM mode (pars. 68, 89, 124, 132, 233).
	Thus, given the teaching of KURAMITSU it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Welchko as modified by NAKAI to limit or control the inverter command signals or PWM at the time an unexpected high temperature is sensed on the motor or the system elements so the system can be protected and controlled under said situations of possible damage to the system elements, consequently improving the system reliability and protection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837